Citation Nr: 0501407	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-27 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).  

2.  Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, service connection was denied 
for MS.  That decision was confirmed and continued in July 
2002.  The veteran submitted a statement in October 2002 
which the Board has construed as a notice of disagreement 
with the July 2002 decision.  The veteran's statement also 
raised the issue of entitlement to service connection for DM.  
In a February 2003 rating decision, service connection was 
again denied for MS.  Service connection was also denied for 
DM.  The RO denied the claims on a direct basis and also as a 
result of exposure to herbicides.  A statement of the case 
(SOC) was issued in June 2003.  

In November 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  At the hearing, 
the veteran stated that he did not wish to claim DM or MS was 
the result of herbicide exposure.  That aspect of the current 
claims will not be addressed in this decision.  Moreover, it 
is noted that the RO addressed the issue of entitlement to 
service connection for MS on the basis of whether new and 
material evidence had been submitted in the February 2003 
denial.  As the claim had been on appeal since the previous 
denials of service connection for MS in 2001 and 2002, this 
claim will be addressed in the current decision on a direct 
basis without consideration of whether new and material 
evidence has been submitted.  


FINDINGS OF FACT

1.  The veteran did not have a disease or injury in service 
that resulted in diabetes or multiple sclerosis.  

2.  The veteran did not serve in Vietnam.

3.  The record contains no competent medical evidence 
indicating that the veteran's multiple sclerosis incurred 
within seven years following the veteran's discharge from 
service.  

4.  The record contains no competent medical evidence 
indicating that the veteran's diabetes incurred within the 
first year following the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  Diabetes mellitus was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of a VCAA 
letter in October 2002 and the SOC in June 2003.  By means of 
these documents, the veteran was told of the requirements to 
establish service connection and of the reasons for the 
denial of his claims.  These documents advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In August 2001, this appeal ensued.  This was 
after the enactment of the VCAA in November 2000.  The 
veteran, however, was not provided VCAA notice until the VCAA 
letter in October 2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The October 2002 VCAA letter and the June 2003 SOC clearly 
reflect that his claims were readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private treatment records.  
Moreover, the RO attempted to obtain private records from a 
private physician who the veteran said had treated him post 
service.  The physician responded that he had no such 
treatment records.  

Historical Background

After a thorough review of the evidence of record, the Board 
finds that service connection for diabetes and multiple 
sclerosis is not warranted.  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the veteran's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In various written statements and in testimony by the veteran 
at a November 2004 hearing, it is contended that he 
experienced fatigue, depression, exhaustion, energy level 
changes, concentration deficits, numbness, and spasticity.  
He believes that these were the precursors of his diabetes 
and multiple sclerosis and that these conditions had their 
origin during his military service.  

The veteran does not claim and his DD 214 does not show any 
service in Vietnam.  Review of the service medical records is 
negative for such and there is no report of diabetes or 
multiple sclerosis until many years after service.  
Specifically, the records include private and VA records 
dated from 1988 through 2001.  The initial diagnosis of 
diabetes was made in a private record dated in 1998, although 
the record for several years prior to that shows treatment 
for hypertension, hyperlipidemia, and hypothyroidism.  
Multiple sclerosis was not diagnosed until late 1994.  
Subsequently dated records do show continued treatment for 
these disorders.  

It is noted that the veteran has reported that he was treated 
by T. J. F., M.D., from 1970 through 1988.  Attempts made to 
obtain such records were unsuccessful.  In an October 2003 
document, it was noted that there was "no information on 
this pt."  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DM to a 
degree of 10 percent within one year from the date of 
termination of such service, and MS to a degree of 10 percent 
within seven years of date of termination of service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert, supra.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

Analysis

The Board has determined that the veteran is not entitled to 
service connection for diabetes and multiple sclerosis.  In 
this case, there is no evidence of record to indicate that 
either disease was present in service, nor is there any 
evidence that diabetes was present to a compensable degree 
within one year of his separation from service; nor is there 
any evidence that multiple sclerosis was present to a 
compensable degree with seven years of his separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  As stated above, 
the evidence of record showed that the veteran was diagnosed 
with multiple sclerosis in 1994 and with diabetes in 1998.  
Neither medical diagnoses nor other evidence of record 
included a statement indicating that wither condition was 
linked, or related to his service.

The Board notes that the veteran stated that he was having 
symptoms during service which he believes were the initial 
indication of the presence of these conditions.  However, 
service medical records and post-service treatment records 
are silent as to the alleged symptoms and complaints until 
many years thereafter.  During his November 2004 hearing and 
in statements made prior to that, the veteran reported 
treatment by a private physician from 1970 through 1988.  
Prior attempts by VA to obtain such records were not 
successful as it was specifically noted that there were no 
records available on the veteran.  Thus, there is no nexus 
indicated as to the onset of diabetes and multiple sclerosis, 
first diagnosed approximately 20 years after discharge from 
service.  

The Board has also considered the veteran's lay contentions 
as to the etiology of his diabetes and multiple sclerosis.  
However, the veteran is not competent as a layperson to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus).

Therefore, the Board has concluded that the preponderance of 
the probative evidence of record shows that the veteran's 
diabetes and multiple sclerosis are not causally related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection for these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); , Gilbert, supra; see also Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for diabetes is denied.  

Entitlement to service connection for multiple sclerosis is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


